Citation Nr: 0730683	
Decision Date: 09/28/07    Archive Date: 10/09/07	

DOCKET NO.  05-34 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from August 1968 to February 
1970.  His medals and badges include the Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
VARO in San Diego, California, that granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective November 25, 2003, the date of receipt of 
the veteran's claim for disability benefits.


FINDINGS OF FACT

1.  VA has complied with all notification and assistance 
requirements of the pertinent laws and regulations and has 
obtained all evidence necessary for an equitable disposition 
of the matter on appeal.

2.  Manifestations of the veteran's PTSD include depression, 
nightmares, restricted affect, and avoidance of activities, 
places, or people that arouse recollections of traumatic 
events.

3.  The veteran has had continuing problems with his 
psychiatric symptomatology throughout the appeal period.  He 
takes medication and is seen on a regular basis for therapy 
purposes.

4.  Spatial disorientation, neglect of personal appearance 
and hygiene, suicidal ideation and other symptoms commonly 
associated with severe impairment have not been shown.






CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but not 
more, for PTSD are reasonably met through the entire appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

In view of the favorable outcome of this appeal, compliance 
with the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006)) need not be 
discussed.  The Board notes that VA has essentially complied 
with the mandates of the VCAA in various communications of 
record.  In a December 2006 communication, the veteran was 
asked to provide any evidence or information that he felt 
would support his claim.  He was informed how he could help 
VA and how VA would help him in developing his claim.  He was 
also provided with information as to how VA determines a 
disability rating and an effective date should a claim be 
granted.

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during active military service and their residual conditions 
in civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3 (2007).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and the duration of 
psychiatric symptoms, the length of admissions, and the 
veteran's capacity for adjustments during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the time 
of the examination.  When evaluating the level of disability 
for a mental disorder, the rating agency will consider the 
extent of such impairment, but shall not assign an evaluation 
solely on the basis of such impairment.  38 C.F.R. § 4.126.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with an initial rating 
and a claim for an increased rating.  It indicated that in 
the case of an initial rating, such as in the instant case, 
separate ratings will be assigned for different periods of 
time, based on facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the general formula for rating mental disorders, a 
30 percent rating is provided when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and compensation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The next higher rating of 50 percent is provided when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment in short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

The next higher rating of 70 percent is provided for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgement, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The maximum schedular evaluation of 100 percent is assigned 
when there is total occupational and social impairment, due 
to such symptoms as:  Gross impairment of thought processes 
or communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

Pertinent case law reveals that in determining whether the 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgement, thinking, and mood.  See Bowling v. Principi, 
15 Vet. App. 1, 11 (2001).

Global Assessment of Functioning scores are rated on a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Carpenter v. Brown, 8 Vet. App. 240-242 
(1995); see also Richard v. Brown, 9 Vet. App. 266 (1996), 
citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), 
page 32.

A score of 41 to 50 is provided when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

A score of 51 to 60 is provided when there are moderate 
symptoms (e.g., flat affect and circumstantial speech, or 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

A score of 61 to 70 is provided when there are mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social or school functioning, but generally functioning 
pretty well, has some meaningful interpersonal relationships.

Factual Background and Analysis

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with his claim.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the claim.  See Timberlake v. Gober, 
14 Vet. App. 122, 129 (2000) (the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for rejecting any material evidence 
favorable to the claimant).

Following review of the evidence and pertinent provisions of 
the Rating Schedule set forth above, the Board finds that the 
manifestations of the veteran's PTSD most nearly approximate 
the criteria for a disability rating of 50 percent, but not 
more, during the entire appeal period.

The pertinent medical evidence of record includes the report 
of a VA psychiatric examination in February 2004.  The 
veteran was described as casually dressed.  His principal 
complaint was continuous ruminations about the disturbing 
events he experienced in Vietnam.  He indicated he was not 
receiving treatment at the present time and denied ever 
having received medication for his various symptoms.  He had 
been married twice.  He had 3 children from his first 
marriage and had not seen them in about 20 years.  He had a 
stepchild with his second wife, but the individual was not in 
his home.  He worked as an independent mover and had his own 
truck.

On examination there was no inappropriate behavior.  No 
psychotic symptoms were indicated.  Personal hygiene was 
described as good.  He was properly oriented and able to 
recall remote and recent events without difficulty.  Rate of 
formal speech was normal.  There were no observed panic 
attacks.  Mood was slightly dysphoric.  There was no 
impairment of impulse control.  The veteran was given an 
Axis I diagnosis of PTSD.  There was no Axis II diagnosis.  
He was given a GAF score for his PTSD of 60.  The examiner 
stated that he endorsed symptoms warranting a diagnosis of 
PTSD.  His functioning was described as having been "adequate 
but clearly listed as optimal as evidenced by his drug and 
alcohol use."  It was noted that the veteran might benefit 
from a trial of medication such as Zoloft.

Additional records include a report of a VA outpatient visit 
in May 2005.  The veteran complained at that time of 
depressed mood and difficulty sleeping.  It was noted he had 
been drinking excessively for the past 20 years and it was 
stated that although he presented with symptoms of PTSD, his 
diagnostic picture was clouded by his ongoing and current 
alcohol abuse.  Notation was made that the veteran had a good 
relationship with his wife and adult stepson.  He was still 
driving a truck.  Mental status examination findings included 
constricted affect and depressed mood.  Otherwise, findings 
were essentially unremarkable.  The Axis I diagnosis was 
alcohol dependence.  Notation was made of a history of PTSD.  
The veteran was given a current GAF score of 70.

Received in April 2006 were reports of visits to a local Vet 
Center on periodic occasions in 2003 and 2004.  The veteran 
essentially showed congruency of affect and mood at the time 
of most of his visits.  Reference was made on some of the 
visits to a need for the veteran to address his alcohol 
abuse.

Of record is a report of a psychiatric evaluation accorded 
the veteran by VA in August 2006.  At the time of this visit, 
the veteran reported frequent intrusive thoughts.  He claimed 
he was mad all the time.  He reported that his brother, who 
was a helicopter pilot, was the only person he could talk to 
about his Vietnam experiences.  He stated that he could not 
tolerate being around other people much and did not have many 
friends.  He also reported difficulty sleeping and 
irritability, as well as depression.  He was continuing to 
work as a long-distance truck driver, but was finding it 
increasing difficult to cope with stress and anxiety.  On 
examination the veteran was casually dressed and adequately 
groomed.  Attitude was cooperative but somewhat guarded.  
Speech was normal.  Flow of thought was linear and thought 
content was appropriate.  Mood was depressed.  Affect was 
dysphoric and anxious.  Insight and judgement were described 
as good.  He reported concentration problems.  He was given 
an Axis I diagnoses of:  PTSD with depression; and alcohol 
dependence.  He was given a GAF score of 50.  Notation was 
made that he had been abstinent from alcohol for the past 8 
months.

The veteran was accorded an authorized psychiatric 
examination in March 2007.  The claims file was reviewed by 
the examiner.  The veteran reported that he had stopped 
working as a truck driver about 1 month ago because of 
stress, pressure, and depression.  He described himself as 
being very self-conscious and feeling guilty.  He stated that 
he also avoided socialization.

It was noted that 2 years previously he had begun going to VA 
and seeing a psychiatrist.  He was started on Celexa, 40 
milligrams a day, and was also seeing a psychologist for 
therapy purposes.  However, currently, he was not taking any 
medications.

On mental status examination he was properly oriented.  He 
was also properly dressed.  Grooming and hygiene were each 
described as good.  He exhibited no major speech disorder.  
Thought processes were coherent.  Affect was constricted.  
Mood was sad and at times tearful and at times anxious.  
There was no suicidal or homicidal ideation.  Memory for 
recent and remote events and comprehension were judged to be 
average.  Abstract thinking and concentration were also 
described as average.  Judgement was not impaired.  He was 
given Axis I diagnoses of:  PTSD; and alcohol and drug abuse, 
in remission.  There was no Axis II diagnosis.  The examiner 
noted that the veteran had poor socialization and had 
"difficulty working gainfully."  The veteran's functional 
ability was "judged to be 50."

Based on a longitudinal review of the evidence of record, the 
Board finds that the disability picture attributable to the 
veteran's PTSD symptomatology reasonably warrants an 
increased initial disability rating to 50 percent during the 
entire appeal period.  The Board notes that the sole basis 
for a 100 percent rating is total occupational and social 
impairment and that is not shown in this case.  Sellers v. 
Principi, 372 F.3d 1318 (Fed. Cir. 2004).

With regard to the criteria for a 70 percent disability 
rating, the veteran has not been shown to be exhibiting 
symptoms commonly associated with a disability picture 
warranting that rating.  These symptoms include suicidal 
ideation, obsessional rituals, and poor impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, and speech intermittently illogical, obscure, or 
irrelevant.  The pertinent medical evidence of record does 
not show the presence of a disability picture manifested by 
these symptoms.

However, the Board finds that the evidence shows the veteran 
has difficulty in establishing and maintaining effective work 
and social relationships so as to warrant the assignment of a 
50 percent rating.  Throughout the appeal period at the time 
of various examinations, he has exhibited disturbances of 
motivation and mood and he has reported occasional panic 
attacks.  The veteran has somewhat varying GAF scores during 
the course of the appeal, but the GAF scores are merely 
guidelines the Board uses in assessing one's overall 
disability picture.  The findings reported on periodic 
psychiatric evaluations during the appeal period have been 
essentially the same.  The veteran has been depressed 
throughout the appeal period and his affect has been 
described as essentially constricted at the time of most 
evaluations.  Accordingly, although the Board finds that the 
veteran is not severely or totally incapacitated from a 
social or industrial standpoint because of his PTSD 
symptomatology, the Board finds that his symptom picture is 
reasonably indicative of significant enough impairment that a 
50 percent rating is warranted throughout, particularly with 
resolution of all reasonable doubt in his favor.


ORDER

An initial disability rating of 50 percent, but not more, for 
the veteran's PTSD is granted, subject to the governing 
regulations applicable to the payment of monetary benefits.


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


